 YELLOW CAB COMPANYYellow Cab Company d/b/a Yellow Cab Company ofDaly CityandOfficeand ProfessionalEmployees,Local 3,OfficeandProfessionalEmployeesInternationalUnion, AFL-CIO, Petitioner. Case20-RC-1 1541January 4, 1974DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER AND MEMBFRSKENNEDY AND PENELLOOn September7, 1973,the Regional Director forRegion 20 issued a Decision and Direction ofElection in the above-entitled proceeding, in whichhe found that the three assistant managers (formerlydispatchers) constituted a unit appropriate for thepurposes of collective bargaining within the meaningof Section9(b) of the Act.Thereafter,in accordancewith Section102.67of the NationalLaborRelationsBoard Rules and Regulations,Series 8,as amended,the Employer filed a timely request for review of theRegionalDirector'sdecision,assertingerror infailing to find the assistant managers to be supervi-sors.By telegraphic order dated October17, 1973, theNational LaborRelations Board granted the Em-ployer'srequest for review and stayed the electionpending decision on review.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, asamended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issue under review, and findsas follows:The Employer,a Nevada corporation, operates afleet of 18 taxicabsin Daly City,San MateoCounty,California,where it also maintains an office underthe control of a manager.The officeremains open 7daysperweek except for certainearlymorninghours, thus resulting in 19 work shifts per week.During 5 of these shifts the manager runs the office;the remaining 14 shifts are divided among the 3141assistantmanagers who perform the duties of themanager for a substantial portion of their respectiveshiftswithout any other employer official present.The assistant managers who testified stated thatthey had physically received a copy of their jobdescriptionenumerating their responsibilities. Itprovides that the assistant manager is "vested withthe authority to layoff or send employees or drivershome if reporting unfit for duty, or violation ofcompany rules." The job description further statesthatassistantmanagers have the "authority toeffectively recommend discharge of an employeeunder his [their] supervision for gross misconduct orruleviolation.Such disciplinary action shall besubject to review by the manager." Moreover, eachof the assistant managers testified that in performingtheir duties they had either "pulled a driver off thestreet" or refused to dispatch drivers on certain callsbecause of their improper conduct. Prior to May 13,1973, the assistantmanagers were classified asdispatchers and the record shows that also duringthisperiod they had the authority to send drivershome for violating the Employer's rules, such as,excessive lateness, refusing to dispatch, taking toolong for lunch, or reporting to work under theinfluence of alcohol.On the basis of the foregoing, including the factthat on many shifts the assistant managers are theonly representatives of management responsible forthe Employer's operation and the fact that they haveeffectively exercised certain authority specified intheir job description so as to affect the employmentopportunities and status of drivers, we find that theassistantmanagers herein are supervisors within themeaning of the Act, and, therefore, the unit found bytheRegional Director is inappropriate for purposesof collective bargaining.Accordingly,we shalldismiss the petition.ORDERIt ishereby ordered that the petitionherein be, andit herebyis, dismissed.208 NLRB No. 21